EXHIBIT 99 PRESS RELEASE Peoples Financial Services Corp. Third Quarter Earnings Report Recent troubles in our nation’s economy have left many assets with significantly deteriorated values. Peoples Financial Services Corp. has sustained losses in the investment portfolio as a result of these events related to holdings in FHLMC (“Freddie Mac”) as well as the bankruptcy of Lehman Brothers Holdings as discussed in its Form 8-K filing dated October 9, 2008. Net income through nine months in 2008 was $1,553,000 compared to $3,296,000 for the same period in 2007. For the quarter ended September 30, 2008, the net loss after security impairment was ($1,566,000) compared to $884,000 for the quarter ended September 30, 2007. However, with the negative effects of the financial troubles already discussed, let us look to the strength of our Company. Net interest income through nine months in 2008 was $12,304,000 which compares favorably to $9,766,000 for the nine month period ended September 30, 2007. This is an increase of $2,538,000, or 25.99%.
